DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 15, 16 and 18-28 are currently pending. Claims 1-14 and 17 have been canceled. 
Terminal Disclaimer
The terminal disclaimer filed on 06/30/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 16, 19, 21 and 24-26 are rejected under 35 U.S.C. 103 as obvious over Ishibashi et al. (US 6,319,853 B1) in view of Kubota (US 2015/0227042 A1), hereinafter Kubota.
	Regarding claim 15, Ishibashi et al. teach a method of manufacturing a fine pattern ( see abstract, claims, examples, Fig. 2 and 3, col. 6, lines 61-63) comprising the following steps: (1) a step of coating a resist composition comprising a novolak  ( novolac ) resin on a substrate to form a resist composition layer ( Example 1, col. 5, lines 36-52); (2) a step of subjecting said resist composition layer to exposure ( col. 5, lines 29-35) ; (3) a step of developing said resist composition layer to form a resist pattern ( Fig 2b & col. 5, lines 57-60); (4) a step of subjecting said resist pattern to flood exposure (col. 7, lines 3-28 & Example 14); (5) a step of coating a fine pattern forming composition on the surface of said resist pattern to form fine pattern composition layer ( col. 6,lines 4-16); (6) a step of heating said resist pattern and said fine pattern forming composition layer to cure the regions of said fine pattern forming composition layer in the vicinity of said resist pattern and to form an insolubilized layer ( col. 6, lines 17-33); and (7) a step of removing uncured regions of said fine pattern forming composition layer ( col. 6, lines 34-50).
Although Ishibashi et al. do not explicitly teach a novolak (novolac) resin having an alkali dissolution rate of 10 to 3,000 Å, it is the position of the examiner that those characteristics are inherent, given that the novolak (novolac) resin disclosed by Ishibashi et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Furthermore, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the novolac resin of Ishibashi et al. is expected to have an alkali dissolution rate of 10 to 3,000 Å nm as that of instant application.
Further regards to claim 15, Ishibashi et al.  do not explicitly teach using a projector lens having a numerical aperture of 0.08-0.15. Kubota teaches (Paragraph [0099]) using a projector lens having a numerical aperture of 0.08-0.10. Kubota teaches (Paragraph [0099]) using a projector lens having a numerical aperture of 0.08-0.10 results in an image be easily focused via the projector lens to accurately project the image. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishibashi et al.  to incorporate the teachings of Kubota to use a projector lens having a numerical aperture of 0.08-0.10. Doing so would result in the ability to easily focused an image using the projector lens, as recognized by Kubota.
Regarding claim 16, Ishibashi et al. teach the exposure step is performed using an exposure apparatus having a resolution limit of 1.5-5.0 µm (Example 4).
Regarding claims 19, Ishibashi et al. teach the light irritated in the step (2) comprises wavelength of 300-450 nm (UV rays in col. 3, lines 10-13, col. 5, lines 29-34 & Examples).
Regarding claim 21, Ishibashi et al. teach the method further comprises a step of heating said resin pattern (Examples).
Regarding claim 24, Ishibashi et al. teach the shrink amount of the said fine pattern is 0.05-1.00 µm (Figure 17).
Regarding claim 25, Ishibashi et al. teach the temperature of the heating the step (6) is 50-140°C (Example 15).
Regarding claim 26, Ishibashi et al. teach the uncured regions are moved by contacting said fine pattern forming composition layer and water, a liquid mixture of water and a water-soluble organic solvent, or an alkali aqueous solution (Examples & col. 6, lines 34-50).
 Claims 18, 20, 22, 23, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 6,319,853 B1) in view of Kubota (US 2015/0227042 A1), hereinafter Kubota as applied to claims 15, 16, 19, 21 and 24-26 above, and further in view of Park et al. (US 2010/0009482 A1).
Regarding claim 18, Neither Ishibashi et al. nor Kubota  explicitly disclose the exposure amount is 15-80 mJ/cm2 as instantly claimed. However, it is well-known that the exposure amount is optimizable.   Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Nonetheless, the examiner has added Park et al. to teach it is well-known to one of ordinary skill in the art to exposed a resist composition layer in the amount of 80 mJ/cm2 [0094] in view of improving irradiation properties. 
Regarding claim 20, Neither Ishibashi et al. nor Kubota  explicitly disclose the mass average molecular weight of said novolak resin is 1,000-25,000 as instantly claimed. However, it is well-known that the molecular weight is optimizable.   Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Nonetheless, the examiner has added Park et al. to teach it is well-known to one of ordinary skill in the art to include novolac resin having a molecular weight of 4,000-15,000 [0041-0047] in view of improving photoresist pattern. 
Regarding claim 22, Neither Ishibashi et al. nor Kubota  explicitly disclose the fine pattern forming composition comprises a cross-linking agent, a polymer and a solvent as instantly claimed. However, it is well-known to one of ordinary skill in the art to include these elements in a pattern composition.  Nonetheless, the examiner has added Park et al. to teach it is well-known to one of ordinary skill in the art to include a cross-linking agent (curing agent) [0054-0058] in view of restoring stability, a polymer [0030-0046] in view of adhesion ability and a solvent [0059-0061] in view of improving photoresist composition. Park et al. and Ishibashi et al. are analogous art in the photoresist field. Therefore, it would have been obvious to one of ordinary skill in the art to modify the resist composition of Ishibashi et al. to include a cross-linking agent, a polymer and a solvent as taught by Park et al. in view of restoring stability, adhesion ability and improving photoresist composition.
Regarding claim 23, Neither Ishibashi et al. nor Kubota  explicitly disclose the viscosity of said pattern forming composition measured by a capillary viscometer at 25°C is 1-120 cP as instantly claimed. However, it is well-known that the viscosity is optimizable. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Nonetheless, the examiner has added Park et al. to teach it is well-known to one of ordinary skill in the art to include the viscosity of said pattern forming composition is 15 cP [0071-0073]. Park et al. and Ishibashi et al. are analogous art in the photoresist field. Therefore, it would have been obvious to one of ordinary skill in the art to modify the pattern composition of Ishibashi et al. to include a viscosity of said pattern forming composition is 15 cP.
Regarding claim 27, Neither Ishibashi et al. nor Kubota explicitly disclose the resist pattern is taper shape. However, it is noted pattern shape is merely a design choice. In re Seid, 73 USPQ 431, 433 (CCPA 1947). Furthermore, it is commonly known to have a resin pattern with a taper shape as evidenced by Park et al. (see abstract and figure 3b). Therefore, it would have been obvious to one of ordinary skill in the art to modify the pattern of Ishibashi et al. in view of matter of design choice. 
Regarding claim 28, Neither Ishibashi et al. nor Kubota  explicitly disclose recite fine pattern made can be used in a method of manufacturing a display device. However, it is commonly known that photoresist composition can be used to manufacture display device as evidenced by Park et al. (see abstract, figures and [0003-0006]). Therefore, it would have been obvious to one of ordinary skill in the art to include a method of manufacturing a display device as taught by Park et al. using the fine pattern made by Ishibashi et al. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Bae et al.  (US 2013/0069246 A1; see abstract, figure, claims and examples) teach resist patterns. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 16 and 18-28 have been considered but are moot in view of new found prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722